PER CURIAM.
The defendant appeals from the judgment of guilty and the sentence for 1) breaking and entering, and 2) grand larceny. It is urged that the evidence was insufficient to support the verdict and that the trial judge erred when certain exhibits were admitted because their materiality was not proved. In addition it is urged that the trial judge improperly curtailed the defendant’s right of cross-examination of one of the state’s witnesses.
A review of the record in the light of the briefs and oral argument reveals that the evidence was sufficient to establish each element of the crimes charged and that the exhibits admitted were shown to be material to the issue. Appellant’s point directed to the court’s ruling upon one question during cross-examination of one of the witnesses for the state is not grounds for reversal because defendant accepted the court’s ruling without objection. See § 924.11(3), Fla.Stat., F.S.A.
Defendant now declares that the purpose of the question (which was outside the scope of the direct examination) was to show an alleged bias of the witness against *486the defendant. At the time of the ruling no proffer was made nor was any effort made to show the relevancy of the evidence sought by the question.
Affirmed.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.